DETAILED ACTION
This Office Action is in response to the amendment filed on 17 February, 2021. 
Claims 1-5 and 7-16 are pending in the application and have been examined.
Claims 1-5 and 7-16 are currently amended.
Claim 6 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 213 634.0, filed on 7 August 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Response to Amendment
In light of the amendments made on the drawings the objection has been withdrawn.
In light of the amendments made on claims 1-5 and 6-17 the rejection under both 35 USC 102 and 35 USC 103 has been withdrawn. A new grounds of rejection necessitated by the amendment is presented below.

Response to Arguments
Applicant’s arguments filed 02/17/2021 regarding the rejection under 35 USC 102 and 35 USC 103 have been fully considered but they are not persuasive.

In reference to Applicant’s arguments on page 6 regarding the 35 USC 102 rejection:
Independent Claim 1
Claim 1 has been amended to include recitations previously presented in dependent claim 6. For example, claim 1 now recites in part “associating a probability for a performance of the at least one drive command point with a certain time delay.” In rejecting the previous version of claim 6, the Examiner relied on Kroop, specifically, para. 61. See Office Action, pages 14-15. However, it is not clear what in the cited paragraphs, or Kroop as a whole, can cure the admitted deficiencies of Konrardy with respect to the claimed “time delay.” Kroop is silent as to any such delay, let alone one that is associated with “a probability for a performance of the at least one drive command point.” Kroop, on the other hand, is related to a “hierarchical motion plann[er] for autonomous vehicles,” and discloses “a probability that one or more objects in the Reply to Office Action of November 17, 2020 environment 300 will interfere or collide with the vehicle 310 along the vehicle’s current path or route.” Para. 61. However, Kroop is silent as to any “associating a probability for a performance of the at least one drive command point with a 

Independent Claim 8
Claim 8 has been amended and now recites in part “the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand.” Support for this amendment can be found in at least paragraphs 34-36. Konrardy was cited to as allegedly anticipating the previous version of claim 8. Konrardy discloses that a “risk level is defined as an effectiveness rating score such that a higher score corresponds to a lower risk of loss associated with the autonomous operation feature.” Col. 34, lines 7-10. However, Konrardy does not discuss specifically “generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand,” let alone “the score being generated” based on the same.
Further, neither Wei nor Kroop teach or suggest the above recitations. Accordingly, claim 8, as amended, is patentable over the cited references.

Independent Claim 13
Claim 13 has been amended and now recites in part:
a computer that generates, for a vehicle, a virtual test scenario having variation, validation and drive command points to mark an element of a virtual environment and control vehicle activations to test the vehicle, the validation 
an analyzing unit configured to compare the points to generate a score indicative of a performance of the tested vehicle related to the element of the virtual environment in the virtual test scenario, wherein in the score is increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario fails in response to a knock-out validation point.
Support for these amendments can be found in at least paragraphs 28 and 56 of the originally filed specification. Again, Konrardy was used in rejecting the previous version of claim 13. However, Konrardy fails to discuss specifically any “validation point including at least one of a positive validation point, a negative valuation point, and a knock-out validation point,” let alone “the score [being] increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario is failed in response to a knock-out validation point,” as now recited in claim 13. Wei and Kroop further fail to teach or suggest these recitations within the context of the claim. Accordingly, claim 13, as amended, is patentable over the cited references.
Dependent Claims
The dependent claims are patentable at least by virtue of their dependence on a patentable independent claim. However, each dependent claim further recites patentable subject matter.

Examiner’s response:
	Regarding claim 1, applicant argues that both Konrardy and Kroop does not cure the deficiencies with respect to the claimed “time delay”. While applicant points to associating the 
	Regarding claim 8, as stated in the rejection above that, Konrardy does not teach “the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand”. Applicant’s argument regarding claim 8 is persuasive in view of the limitations newly introduced via amendment. New grounds of rejection are presented below relying on Moncrief et al. (U.S. Publication No. 2015/0187224 A1). Reference to disclose the new limitations.
	Regarding claim 13, as stated in the rejection above that, Konrardy does not teach “the validation point including at least one of a positive validation point, a negative valuation point, and a knock-out validation point”. This does not take into account the fact that Konrardy as cited teaches an evaluation of factors, elements, and/or conditions with respect to multiple vehicle accidents involving vehicles with autonomous vehicle technologies or functionalities may indicate the impact of each factor, that is, whether positive or negative, would fall within the scope of the claim language. Applicant further argues, Konrardy does not teach “wherein in the score is increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario fails in response to a knock-out validation point”. Applicant’s argument regarding claim 13 is persuasive in view of the limitations newly introduced via amendment. New grounds of rejection are presented below relying on Priller (U.S. Publication No. 2016/0280233 A1). Reference to disclose the new limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (U.S. Patent No. 10223479 B1), hereinafter Konrardy in view of Kroop et al. (U.S. Publication No. 2018/0267537 A1), hereinafter Kroop.

As to claim 1, Konrardy discloses a method for virtually testing a vehicle comprising, (Abstract, lines 1-3, Methods and systems for testing the operation of autonomous or semi-autonomous operation features in a virtual test environment are provided):
operating an autonomously driving, tested vehicle in a virtual environment using a computer, (Col. 2, lines 45-48, A server or other computer system may present test input signals to the one or more autonomous operation features to test the response of the features in a virtual environment.);
operating a virtual test scenario for the tested vehicle in the virtual environment using the computer by defining at least one variation point that derives a number of tests from the virtual 
analyzing each of the variation, validation and drive command points to generate a score indicative of a performance of the tested vehicle in the test scenario, (Col. 68, lines 31-33, (3) analyzing, via the one or more processors, a performance of the autonomous or semi-autonomous functionality under virtual conditions associated with the virtual test scenario;). Examiner’s Note: From the applicant’s specifications an example of a variation point is the weather conditions, Paragraph [0026], an example of the validation point is evaluation criterion/method, Paragraph [0028], and an example of drive command point is starting points or signal, Paragraph [0031].
Konrardy does not disclose associating a probability for a performance of the at least one drive command point with a certain time delay.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Kroop by associating a probability for a performance of the at least one drive command point with a certain time delay. Doing so will enable appropriate actions to be taken during the virtual testing of the autonomous vehicle such as collision avoidance.

Regarding claim 5, Konrardy discloses the method of claim 1, wherein for the virtual test scenario is defined to associate sensors and actuators with the tested vehicle, (Col. 3, lines 10-14, The set of computer-readable instructions may include one or more software routines configured to receive one or more input signals from at least one sensor and generate one or more output signals for controlling a vehicle). Examiner’s Note: An actuator is a 

Regarding claim 7, Konrardy discloses the method of claim 1, wherein the computer includes multiple partial computers, (Col. 5, lines 10-16, The computer system may include one or more processors and a non-transitory program memory coupled to the one or more processors and storing executable instructions. The executable instruction may, when executed by the one or more processors, cause the computer system to receive operating data regarding operation of the vehicle).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (U.S. Patent No. 10223479 B1), hereinafter Konrardy in view of Kroop et al. (U.S. Publication No. 2018/0267537 A1), hereinafter Kroop in further view of Wei et al. (U.S. Publication No. 2016/0314224 A1), hereinafter Wei.

As to claim 2, Konrardy teaches the method of claim 1 as set forth above. However, Konrardy does not specifically teach further comprising evaluating each virtual test scenario, and using an interface to define the variation, validation and drive command points of the test scenario.
Wei discloses further comprising evaluating each virtual test scenario, and using an interface to define the variation, validation and drive command points of the test scenario, (Wei, Paragraph [0014], An autonomous vehicle simulation system includes a user interface configured to facilitate user inputs. The user inputs generate simulation models associated with a simulated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Wei by evaluating each virtual test scenario, and using an interface to define the variation, validation and drive command points of the test scenario. Doing so will enable one skilled in the art to assign values or range of values to specific properties as inputs or provide commands in the virtual environment.

Regarding claim 3, the combination of Konrardy and Wei teaches the limitations of claim 1. Konrardy teaches wherein the interface is a virtual reality input (Col. 2, lines 63-67 and Col. 3, lines 1-10, The computer-implemented method may include receiving a set of computer-readable instructions for implementing the one or more autonomous operation features, executing the one or more software routines, receiving one or more test input signals that simulate the one or more signals from at least one sensor, generating one or more test output signals for the virtual vehicle in response to the received one or more test input signals, predicting one or more responses of the virtual vehicle in the virtual test environment to the one or more test output signals, and/or determining a measure of the effectiveness of the one or more autonomous operation features based upon, at least in part (i.e., wholly or partially), the one or more predicted responses of the virtual vehicle to the one or more test output signals).

As to claim 4, Konrardy teaches the method of claim 1 as set forth above. However, Konrardy does not specifically teach wherein the virtual test scenario is programmed according to game theory.
Wei discloses wherein the virtual test scenario is programmed according to game theory, (Wei, Paragraph [0003], lines 17-19, The simulated interaction includes reactive behavior of the autonomous vehicle control system in response to the spontaneous simulated events). Examiner’s Note: Game theory is a branch of mathematics concerned with the analysis of strategies for dealing with competitive situations where the outcome of a participant’s choice of action depends critically on the actions of other participants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Wei by the virtual test scenario being programmed according to game theory. Doing so enables the gaining of insight into the response of the tested autonomous vehicle during its interaction with other vehicles or objects in the simulated environment.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (U.S. Patent No. 10223479 B1), hereinafter Konrardy in view of Moncrief et al. (U.S. Publication No. 2015/0187224 A1), hereinafter Moncrief.

As to claim 8, Konrardy discloses a computer that tests a vehicle, comprising:
a virtual test scenario for an autonomously driving tested vehicle having a variation point, (Col. 29, lines 65-67 and Col. 30, lines 1-3, The test inputs may also include variations in the environmental conditions of the vehicle 108, such as by simulating weather conditions that may 
an analyzing unit configured to compare the variation and special validation points to generate a score indicative of a performance of the tested vehicle in the virtual test scenario, (Col. 68, lines 31-33, (3) analyzing, via the one or more processors, a performance of the autonomous or semi-autonomous functionality under virtual conditions associated with the virtual test scenario;) and (Col. 68, lines 38-46, (5) generating, updating, or adjusting, via the one or more processors, a premium, rate, discount, reward, or other insurance item associated with an insurance policy for an autonomous or semi-autonomous vehicle employing the package of computer instructions that instruct the vehicle processor to perform the autonomous or semi-autonomous functionality based upon the insurance-based risk of, or associated with, the package of computer instructions). Examiner’s Note: From the applicant’s specifications an example of a variation point is the weather conditions, Paragraph [0026], and an example of the special validation point is evaluation criterion/method, Paragraph [0028].
Konrardy does not disclose the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to incorporate the teachings of Moncrief by the score is generated based at least in part on generic evaluations relating to generic traffic rules and generic comfort rules, and on at least one special evaluation relating to the special validation point associated with a specific demand. Doing so enables a series of scores to be calculated for the purpose of comparing candidate drives for the normative drive set, (Moncrief, Paragraph [0354]).

Regarding claim 9, Konrardy discloses the computer of claim 8, further comprising a virtual reality interface configured to output the virtual test scenario in the virtual environment (Col. 19, lines 1-14, FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100. The mobile device 110 or on-board computer 114 may include a display 202, a GPS unit 206, a communication unit 220, an 

Regarding claim 10, Konrardy discloses the computer of claim 8, wherein the virtual test scenario includes at least one drive command point to instruct activation of the tested vehicle, (Col. 20, lines 61-67 and Col. 21, lines 1-4, This may include information regarding settings or configurations of autonomous operation features, data from the sensors 120 regarding the vehicle environment, data from the sensors 120 regarding the response of the vehicle 108 to its environment, communications sent or received using the communication component 122 or the communication unit 220, operating status of the autonomous vehicle operation application 232 and the autonomous communication application 234, or commands sent from the on-board computer 114 to the control components (not shown) to operate the vehicle 108).


Regarding claim 11, Konrardy discloses the computer of claim 8, further comprising a library configured to store different test scenarios and elements to test the tested vehicle using the different test scenarios and elements and generate a score indicative of a performance of the tested vehicle, (Col. 17, lines 55-58, The server 140 may further include a database 146, which may be adapted to store data related to the operation of the vehicle 108 and its autonomous .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (U.S. Patent No. 10223479 B1), hereinafter Konrardy in view of Moncrief et al. (U.S. Publication No. 2015/0187224 A1), hereinafter Moncrief in further view of Wei et al. (U.S. Publication No. 2016/0314224 A1), hereinafter Wei.


As to claim 12, Konrardy teaches the computer of claim 11 as set forth above. However, Konrardy does not specifically teach wherein the test scenario includes at least one active virtual road user, at least one passive road user, and the virtual environment being obtained from the library.
Wei discloses wherein the test scenario includes at least one active virtual road user, at least one passive road user, and the virtual environment being obtained from the library, (Wei, Paragraph [0019], lines 13-27, For example, the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to a rendered three-dimensional geographic scene of interest (buildings, roads, etc.), data from dynamic models (moving objects, such as people, other vehicles, etc.), data associated with environmental conditions, and data associated with the sensors of the autonomous vehicle). Examiner’s Note: The active road user is implied from the data associated with the autonomous vehicle and the passive road users are implied from the data associated from the dynamic models.
.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (U.S. Patent No. 10223479 B1), hereinafter Konrardy in view of Priller (U.S. Publication No. 2016/0280233 A1).

As to claim 13, Konrardy discloses an autonomously driving test system comprising:
a computer that generates, for a vehicle, a virtual test scenario having variation, (Col. 29, lines 65-67 and Col. 30, lines 1-3, The test inputs may also include variations in the environmental conditions of the vehicle 108, such as by simulating weather conditions that may affect the performance of the autonomous operation feature (e.g., snow or ice cover on a roadway, rain, or gusting crosswinds, etc.)), validation (Col. 32, lines 47-51, Once set up, hundreds or thousands of test scenarios may be automatically run to evaluate autonomous (and/or semi-autonomous) operation feature performance under a variety of conditions without input from a user or vehicle operator), and drive command points to mark an element of a virtual environment and control vehicle activations to test the vehicle, (Col. 21, lines 51-55, The method 300 may begin at block 302 when the controller 204 receives a start signal. The start signal may be a command from the vehicle operator through the user-input device to enable or engage one 
an analyzing unit configured to compare the points to generate a score indicative of a performance of the tested vehicle related to the element of the virtual environment in the virtual test scenario (Col. 68, lines 31-33, (3) analyzing, via the one or more processors, a performance of the autonomous or semi-autonomous functionality under virtual conditions associated with the virtual test scenario). Examiner’s Note: From the applicant’s specifications an example of a variation point is the weather conditions, Paragraph [0026], an example of the validation point is evaluation criterion/method, Paragraph [0028], and an example of drive command point is starting points or signal, Paragraph [0031].
Konrardy does not specifically teach wherein in the score is increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario fails in response to a knock-out validation point.
Priller teaches wherein in the score is increased for each positive validation point and decreased for each negative valuation point; and the virtual test scenario fails in response to a knock-out validation point, (Priller, Paragraph [0009], a set of measurement data that possibly could be entirely suited for generating further test scenarios is discarded for which no accident data is available due to an accident not occurring, and Paragraph [0013], a test parameter can be directly altered, thus generating a new starting situation for a further test with possible changes including increasing or decreasing the test parameter).


Regarding claim 14, Konrardy discloses the autonomously driving test system of claim 13, further comprising a virtual reality interface configured to output the virtual test scenario in the virtual environment, (Col. 19, lines 1-14, FIG. 2 illustrates a block diagram of an exemplary mobile device 110 or an exemplary on-board computer 114 consistent with the system 100. The mobile device 110 or on-board computer 114 may include a display 202, a GPS unit 206, a communication unit 220, an accelerometer 224, one or more additional sensors (not shown), a user-input device (not shown), and/or, like the server 140, a controller 204. In some embodiments, the mobile device 110 and on-board computer 114 may be integrated into a single device, or either may perform the functions of both. The on-board computer 114 (or mobile device 110) interfaces with the sensors 120 to receive information regarding the vehicle 108 and its environment, which information is used by the autonomous operation features to operate the vehicle 108).

Regarding claim 15, Konrardy discloses the autonomously driving test system of claim 13, further comprising a library configured to store different test scenarios and elements to test the tested vehicle to generate a score indicative of a performance of the tested vehicle across the .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (U.S. Patent No. 10223479 B1), hereinafter Konrardy in view of Priller (U.S. Publication No. 2016/0280233 A1) in further view of Wei et al. (U.S. Publication No. 2016/0314224 A1), hereinafter Wei.
As to claim 16, Konrardy teaches the autonomously driving test system of claim 15 as set forth above. However, Konrardy does not specifically teach wherein the virtual test scenario, being obtained from the library, includes at least one active virtual road user, at least one passive road user, and the virtual environment.
Wei discloses wherein the test scenario includes at least one active virtual road user, at least one passive road user, and the virtual environment being obtained from the library, (Wei, Paragraph [0019], lines 13-27, For example, the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to a rendered three-dimensional geographic scene of interest (buildings, roads, etc.), data from dynamic models (moving objects, such as people, other vehicles, etc.), data associated with environmental conditions, and data associated with the sensors of the autonomous vehicle). Examiner’s Note: The active road user is implied from the data associated with the autonomous vehicle and the passive road users are implied from the data associated from the dynamic models.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to KWASI AFRIFA whose telephone number is (571)272-2740.
The examiner can normally be reached on Monday-Thursday Mon - Fri 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using

encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Omar Fernandez Rivas can be reached on 571-272-7952. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KWASI GYENING AFRIFA/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128